DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-11 and 13-21 as submitted on 10/21/21 are pending.  Applicant’s amendments and arguments were fully considered, but are moot in view of new rejections made below in response to applicant’s amendments.


Claim Interpretation
	For purpose of record, it is noted by the examiner that regarding claims 16-20 that the claimed one or more computer storage media is not interpreted to encompass signals per se due to an explicitly disclaimer in paragraph 139 of the specification of the current application which excludes signals per se from the scope of the claimed one or more computer storage media.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 2015/0382124) in view of Young et al (US 11,017,115).
Claim 1:
	Hall discloses:
receiving, by the computing device, a request from a user (paragraph 23, Bob requests reminder); 
determining an identity of the user (paragraphs 18 and 42; Facial recognition to identify the listener/user as well as those around him/her);
generating a response to the request comprising a content that is responsive to the request based on the identity of the user (paragraphs 10, 23-24, and 42; Notification tailored to particular users, i.e. reminder specifically for Bob, who requested the reminder or a mass broadcast delivered to multiple users/intended recipients); 
determining a content privacy level for the content (paragraphs 38 and 42; Message could be meant for a particular or multiple recipients); 
determining an environmental privacy level for the environment of the computing device (paragraphs 10, 18, 23-24, 37, and 44; The type of notification message is dependent on this such as if there are others around the user and the location of the device used by the user.  Both these things are considered the environment of the computing device and can contribute to determining whether a message is modified first for privacy or transmitted in a private manner or broadcast publicly).;
determining a privacy context for communicating the content using both the environmental privacy level and the content privacy level (paragraphs 10, 22-25, 38, The environment the user is at and the type of message determine how the message sent and whether the message is first modified for privacy);
selecting a first communication channel for responding to the request based on the privacy context (paragraphs 25, 38, and 41; Selecting directional or unfocused broadcast mode/channel.  If the type of message is also of a private enough nature, a first channel is used to alert the user that the message can be accessed by some other means/channel, i.e. a message from a doctor as discussed in paragraph 41).
generating a modified response by redacting confidential information from the content (paragraphs 23, 38, and 41; Sending a message via a non-directional broadcast channel saying there’s a message from the user’s doctor rather than the entire message); and
providing the modified response over the first communication channel (paragraphs 23, 25, 38, and 41; Alert of voicemail from doctor sent via non-directional broadcast mode/channel).

Hall does not disclose, but Young discloses the determining a content privacy level for the content based on at least in part on a comparison between a level of sensitive information in the content and a level of sensitive information in the request from the user (col 3, line 61-col 4, line 25; col 5, lines 45-61; and col 6, line 2-col 7, line 12; Privacy controls can be set based several factors, including the user setting privacy levels and analyzing contents to see if it triggers any filters).
Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Young’s teachings within KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  In this case, Young’s teachings merely shows other ways of determining content privacy level, something Hall’s invention already does, thus would allow Hall’s invention to be more flexible on how content privacy levels are defined.

Claim 3:
	Hall further discloses wherein the environmental privacy level is determined to be public, friendly, or private, and wherein the content privacy level is determined to be public, sensitive, or private (paragraphs 38-39, 41, and 47).

Claim 4:
	Hall further discloses wherein the privacy context is determined to be secure when the environmental privacy level is equal to or exceeds the content privacy level and the privacy context is determined to be unsecure when the content privacy level exceeds the environmental privacy level (paragraphs 38, 41, and 44).

Claim 5:
	Hall further discloses wherein the privacy context is determined to be at risk when the environmental privacy level is friendly and the content privacy level is sensitive (paragraphs 38, 41, and 44; In paragraph 41, the environment is friendly enough for Hall’s invention to issue a broadcast alert, but the privacy level of the content is sensitive enough where the voicemail is not played, instead only an alert that is available is issued).

Claim 6:
	Hall further discloses wherein generating the modified response further comprises: determining a generalized descriptor that characterizes at least a portion
of the confidential information; and altering the response by replacing the confidential information with the generalized descriptor (paragraph 41; Alert that a voicemail from the doctor is available is a generalized descriptor.  That it identifies that it was for “Edward” and is from his “doctor” characterize at least a portion of the confidential information).

Claim 7:
	Hall further discloses wherein determining the environmental privacy level comprises determining that at least a second person is physically or virtually present in the environment (paragraphs 18, 23, and 47; Check for others who are near the user’s location).

Claim 8:
	Hall further discloses wherein determining the environmental privacy level further comprises determining an identity of the second person, and wherein determining the content privacy level is further based on the identity of the second person (paragraph Determine if all persons nearby are authorized to receive the message and if so, broadcast it in a non-directional manner, i.e. content’s privacy level is authorized for all the people in the immediate area around the user).

Claim 9:
	Hall further discloses wherein determining the content privacy level is further based on the identity of the second person comprises determining that the second person has access to the content (paragraph 42; Determine if all persons nearby are authorized to receive the message and if so, broadcast it in a non-directional manner, i.e. content’s privacy level is authorized for all the people in the immediate area around the user).



Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 2015/0382124) in view of Young et al (US 11,017,115) in further view of Theimer et al (US 5,493,692).
Claim 2:
	Hall does not teach, but Theimer teaches wherein the modified response indicates that additional information responsive to the request has been provided over a second communication channel (col 25, lines 55-67; A user is alerted via the nearest display that a priority message has been delivered and is available on a more personal device/the user’s office workstation.  The nearest display is part of a first communication channel and the personal device is part of a second communication channel).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Theimer’s teachings within Hall’s invention.  Note that Hall’s invention already uses first and second communication channels where additional information may be retrieved by the user via a secondary channel after the user has been alerted via a first channel (paragraph 41).  However, Hall does not teach that the message has been delivered over the second channel.  Applying Theimer’s teachings to Hall’s invention is nothing more than applying a known technique to a known device/method/product ready for improvement to yield predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  In this case, the predictable result is that the user is not notified of the additional information until after the additional information has been delivered, which is an improvement since the user does not have to waste time waiting for the additional information when he/she was already alerted to its existence, which is something Hall’s invention could, in theory, result in, though unlikely.

Claims 10-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 2015/0382124) in view of Theimer et al (US 5,493,692).
Claim 10:
	Hall discloses:
determining a content privacy level for a communication to be output from a digital personal assistant having a default communication channel for communicating with a user (paragraphs 10, 23, 38, 41, and 51; It is recognized in paragraph 41 that a voicemail from a doctor is of high privacy level, so the content shouldn’t be shared with everyone near the user, so an alert is generated and broadcast on the non-directional broadcast mode/channel that the user has a message from his doctor.  The non-directional broadcast mode/channel is the only one available in this paragraph’s example, so can be considered a default communication channel.  The invention can be considered a digital personal assistant as it can be used to do things such as requesting a reminder by the user, i.e. assisting the user with his/her personal life/needs);
determining an environmental privacy level for the environment of the computing device (paragraphs 10, 18, 23-24, 37, and 44; The type of notification message is dependent on this such as if there are others around the user and the location of the device used by the user.  Both these things are considered the environment of the computing device and can contribute to determining whether a message is modified first for privacy or transmitted in a private manner or broadcast publicly).
determining a privacy context for communicating the communication using both the environmental privacy level and the content privacy level (paragraphs 10, 22-25, 38, and 41; The environment the user is at and the type of message determine how the message sent and whether the message is first modified for privacy);
selecting a second communication channel for outputting the communication to the user in response to determining the privacy context is classified as unsecure, wherein the second communication channel is not the default communication channel The second communication channel is whatever the user chooses to view to access the full voicemail which would allow him to listen to it in a private manner since it is confidential material from a doctor to a patient.  Since only a non-directional broadcast channel is available in paragraph 41, the privacy context is considered unsecure, hence why a redacted alert is given to the user instead of the full voicemail);
outputting the communication to the user through the second communication channel (paragraph 41; This is implicit as a patient would typically access the full voicemail from his doctor after getting an alert that there is one available for access);
generating a notification for the default communication channel (paragraph 41; The alert that there is a voicemail from a doctor for retrieval is a notification for the user to select a second communication channel to access the full voicemail in a secure manner); and
outputting the notification to the user through the default communication channel (paragraph 41; The non-directional broadcast mode/channel is the only one available in this paragraph’s example, so is the default channel).

Hall does not disclose, but Theimer discloses the second communication channel comprising a personal device of the user and the notification indicating that the communication base been sent to the personal device (col 25, lines 55-67; A user is alerted via the nearest display that a priority message has been delivered and is available on a more personal device/the user’s office workstation.  The nearest display is part of a first communication channel and the personal device is part of a second communication channel).
has been delivered over the second channel (to the user’s personal device).  Applying Theimer’s teachings to Hall’s invention is nothing more than applying a known technique to a known device/method/product ready for improvement to yield predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  In this case, the predictable result is that the user is not notified of the additional information until after the additional information has been delivered to the user’s personal derice, which is an improvement since the user does not have to waste time waiting for the additional information when he/she was already alerted to its existence, which is something Hall’s invention could, in theory, result in, though unlikely.

Claim 11:
	Hall further discloses wherein the notification includes a modified version of the communication that redacts confidential information from the communication (paragraphs 23, 38, and 41; Sending a message via a non-directional broadcast channel saying there’s a message from the user’s doctor rather than the entire message).

Claim 13:
Check for others who are near the user’s location).

Claim 14:
	Hall further discloses wherein the environmental privacy level is determined to be public, friendly, or private, and wherein the content privacy level is determined to be public, sensitive, or private (paragraphs 38-39, 41, and 47).

Claim 15:
	Hall further discloses wherein the privacy context is determined to be at risk when the environmental privacy level is friendly and the content privacy level is sensitive (paragraphs 38, 41, and 44; In paragraph 41, the environment is friendly enough for Hall’s invention to issue a broadcast alert, but the privacy level of the content is sensitive enough where the voicemail is not played, instead only an alert that is available is issued).


Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al (US 2015/0382124) in view of Theimer et al (US 5,493,692) in further view of Holland et al (US 2020/0117813).
Claim 21:
For example, certain types of data, such as financial data can only be accessed by Finance employees and even then, proper credentials must be provided).
	Before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to further modify Hall’s invention according to Holland’s teachings.  The rationale for why it is obvious is that Holland’s invention teaches further methods of content control, something Hall already does, so adding Holland’s teachings is nothing more than use of a known technique to improve similar devices/methods/products in the same way,  see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).


Allowable Subject Matter
Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the combination of limitation as recited in amended claim 16.  Claims 17-20 are allowed over the prior art due to dependency on claim 16.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PONNOREAY PICH/Primary Examiner, Art Unit 2495